      Case 2:21-cv-02504-SVW-SK Document 9 Filed 04/16/21 Page 1 of 1 Page ID #:31

 DAVID B. JONELIS, ESQ.(SBN 265235)
 LAVELY & SINGER PC
 2049 CENTURY PARK EAST,SUITE 2400
 LOS ANGELES,CA 90067
 Tel:(310)556-3501; Fax:(310)556-3615
 Email: Djonelis@lavelysinger.com


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 JAMES HUNTSMAN,                                                           CASE NUMBER

                                                                                             2:21-cv-02504-SVW (SKx)
                                                         PLAINTIFFS)

 CORP. OF THE PRESIDENT~OF THE CHURCH OF                                        NOTICE AND ACKNOWLEDGMENT OF
                                                                               RECEIPT OF SUMMONS AND COMPLAINT
 JESUS CHRIST OF LATTER-DAY SAINTS et al.                                            (For use with State Service only)
                                                      DEFENDANT(S).

                                                                  LATTER-DAY SAINTS
To: CORPORATION OF THE PRESIDENT OF THE CHURCH OF JESUS CHRIST OF

   The summons and complaint served herewith are being served pursuant to Rule 4(e)(1) of the Federal Rules of Civil
Procedure and Section 415.30 of the California Code of Civil Procedure.

   You may complete the acknowledgment pam of this form and return the completed form to tl~e sender within twenty
(20) days.

     If you are served on behalf of a corporation, unincorporated association including a partnership, or other entity, you
 must indicate under your signature your relationship to that entity and your authorization to receive process for that
 entity. If you are served on behalf of another person and you are authorized to receive process, you must indicate your
 authority under your signature.

     IF YOU DO NOT complete and return the form to the sender within twenty (20) days, you (or the party on whose
 behalf you are being served), may be required to pay any expenses incurred in serving a summons and complaint in any
 other manner permitted by law.

     IF YOU DO complete and return this form, you (or the party on whose behalf you are being served), must answer the
 complaint within the time provided in Rule 12 of the Federal Rules of Civil Procedure or judgment by default maybe
 taken against you for the relief demanded in the complaint.

     I declare, U11Qe1' pella'1Ly OI p~T')UTy~ Lllai i111S T~OL1Ce dI1Q ~G1Cr1G~VleQ~if1~%i7i ~i1   E;C;E:ij)~ iii. .auiiiiT'iCii~~ iiaU ~.,Giii~iaiii~ way

 e-mailed on March 25.2021


                                                                                                       Si~,Yl~nt •c r~TSender


                         ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT
                                                         (To be completed b}~ recipient)
 I declare under penalty of perjury, that I received a copy of the summons and complaint in the above-captioned matter at
   Via Email to RRichmond@jenner.com                                                                                  March 25, 2021
                                                                                                               on
                                                 Address                                                                             Dnte


                                                                                                      Defendan[~~"`lure
                                                                                      Attorneys for
                                                                                     Relationship to E~itit~~/Authority to Receive Service ofProcess


 CV-2] (02/04)            NOTICE A~`D ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT
